Citation Nr: 0734318	
Decision Date: 11/01/07    Archive Date: 11/19/07

DOCKET NO.  05-08 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to separate 10 percent ratings or each ear for 
service-connected tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from January 1963 to 
November 1966.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in March 2002 and March 
2003 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Denver, Colorado.     

The Board notes that the March 2002 rating decision also 
denied entitlement to an increased rating for hearing loss 
and denied entitlement to service connection for bronchitis 
and warts.  The veteran was notified of this decision in 
March 2002 and he filed a timely notice of disagreement for 
the denial of service connection for bronchitis in March 
2003.  A statement of the case was issued in October 2003.  
However, the veteran did not file a substantive appeal, and 
this issue was not certified for appeal.  This issue is not 
before the Board for appellate consideration.  See 38 C.F.R. 
§ 20.200 (2007).  

The Board notes that a June 2004 rating decision denied 
entitlement to service connection for sinusitis, asthma, and 
pneumonia.  The veteran was notified of this decision in July 
2004 and he did not file an appeal.  See 38 C.F.R. § 20.200.  


FINDING OF FACT

Tinnitus is assigned a 10 percent rating, the maximum rating 
authorized under Diagnostic Code 6260.


CONCLUSION OF LAW

There is no legal basis for the assignment of separate 10 
percent evaluations for "bilateral" tinnitus.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 
(2002); 38 C.F.R. §§ 4.1-4.16, 4.87, Diagnostic Code 6260 
(2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties To Notify And Assist

As a preliminary matter, the Board finds that no further 
action is necessary to comply with VA's duties to notify and 
assist the veteran under the Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159.  The Court of Appeals for Veterans Claims (Court) 
has held that the VCAA is not applicable to matters in which 
the law, and not the evidence, is dispositive.  See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  

As set forth in more detail below, the veteran's appeal must 
be denied as a matter of law.  Thus, the Board finds that any 
deficiency in VA's VCAA notice or development action is 
harmless error.  Neither the veteran nor his representative 
has argued otherwise.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  

Analysis

A review of the record indicates that in March 1978 rating 
decision, the RO granted service connection for tinnitus, and 
a 10 percent rating was assigned under Diagnostic Code 6260 
from November 2, 1977.  The RO indicated that the evidence 
showed that the tinnitus was persistent.  In March 2001, the 
veteran filed a claim for an increased rating for tinnitus.  
He underwent a VA examination in November 2001.  The VA 
examination report indicates that the tinnitus was bilateral, 
constant, and high-pitched.  Rating decisions dated in March 
2002 and March 2003 denied entitlement to a disability 
evaluation in excess of 10 percent for tinnitus on the basis 
that the 10 percent rating is the highest possible rating 
under Diagnostic Code 6260 and the 10 percent rating is 
assigned for unilateral or bilateral tinnitus.   

In a March 2003 notice of disagreement, the veteran argued 
that separate 10 percent ratings should be assigned for 
tinnitus of each ear.  In a determination issued in March 
2003, the RO denied the claim, noting that VA regulations did 
not provide a distinction between unilateral and bilateral 
tinnitus and that the 10 percent rating was the maximum 
schedular evaluation.  The veteran appealed that decision to 
the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the Court 
held that the pre-1999 and pre-June 13, 2003, versions of 
Diagnostic Code 6260 required the assignment of dual ratings 
for bilateral tinnitus.  As set forth above, VA appealed this 
decision to the Federal Circuit.  In Smith v. Nicholson, 
451 F.3d 1344 (Fed. Cir. 2006), the Federal Circuit concluded 
that the Court erred in not deferring to the VA's 
interpretation of its own regulations, 38 C.F.R. § 4.25(b) 
and Diagnostic Code 6260, which limit a veteran to a single 
disability rating for tinnitus, regardless whether the 
tinnitus is unilateral or bilateral.  

In light of the foregoing, the Board concludes that the 
version of Diagnostic Code 6260 in effect prior to June 2003 
precludes a schedular rating in excess of a single 10 percent 
rating for tinnitus.  As the current version of Diagnostic 
Code 6260 explicitly prohibits a schedular rating in excess 
of 10 percent for tinnitus whether perceived in one ear or 
both, the claim for a schedular rating in excess of 10 
percent for tinnitus, including based on assignment of 
separate 10 percent ratings for each ear, must be denied as 
lacking legal merit.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  


ORDER

Entitlement to separate 10 percent ratings for "bilateral" 
tinnitus is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


